Title: To John Adams from Joseph Ward, 27 November 1809
From: Ward, Joseph
To: Adams, John



Sir
Boston November 27th. 1809

I had the honor to receive your Letter of the 14th, and after reading it several times, to fasten its contents in my memory, laid it up with your other favours, as a choice memorial of your Friendship. I have deposited them with similar estimable letters, received at different periods from the illustrious founders of our Nation, whose approbation encouraged me to hope I had not lived in vain. Such testimonials, are the more precious, as the approbation of the wise and good was ever the happiness to which I aspired; and the pleasure increases as life declines. One line from the preeminently wise, outweighs the applause of unthinking millions. As men advance in life, future scenes grow shorter, and the past lengthen, reviews must then be the field for contemplation; and if this retrospect affords no pleasure, they are poor indeed. Your field, Sir, for reviews, is wide and long, and rich with flowers and fruit—May it delight your mind with growing pleasure many long years to come; and ages be instructed through all the journey of time by reading what you have atchieved, and what you leave behind. Let others glory in the low pride of accumulating a nabob fortune, to make their sons giddy for a day and then perish with them in a night of dissipation, and their names & their sires be last lost in oblivion. “One Cesar lives, a thousand are forgot,” will be the fate of many fancied American Cesars. I feel pleasure in believing that the American temple of Fame, will contain Names which, like the stars, may live through time and lose none of their lustre. It is pleasant to contemplate the endless duration of good minds, adorned with the unfading diamonds of worthy deeds. Such men are the Saviors of a Country, and without such, a Country is not worth saving.
Your picture of our good faith, is clothed with dark shades—and I wish it were not a true likeness. Our little great men, have long talked about establishing good faith; but they either do not understand it, or decline the labour.
The fear of unpopularity, is the evil that prevents much good. This is “the sin that besets them.” It keeps many tongues silent, and many hands still, when just measures are advocated.
I fear it may be a long time before this evil is corrected. It has a deep root, and has been long viewed as a help to elevation, as the people generally are blind upon this subject. He that proposes to make money plenty, and get rid of debts easy, will have many gaping headers who will swallow any absurdity. I conceive that nothing demoralizes the public mind, so much as the bad example of government in regard to contracts, and financial measures. Without reformation, we shall become, I fear, a nation of swindlers; as infamous as the ancient Carthagenians.
I join, Sir, feelingly, with your lamentations for Ames. I admire your generous candor, in finding apologies for his errors. I believe Sir, you have assigned the causes of his deviations; and circumstanced as he was, few men would have had independence enough to have preserved a perpendicular position.
Hamilton’s political error, was ambition, and nothing blinds the mind like that passion, when it is strong; and it was fanned in his breast by the excessive flattery of too many who perhaps expected to rise by elevating him. But he is no more; and his pamphlet, which you have publickly noticed, is wrote down; and perhaps farther notice of it, might be viewed as a stoop; or serve to establish an exaggerated opinion of his potency.
I am happy in having my apprehensions of danger from Napolean’s power, corrected by a more extensive view than I had taken. His unparalleled progress seemed to defy all calculation, as it exceeded all examples. But your calculations appear to reach his bounds. I confess that I was alarmed with his rapid progress and unrelenting despotism; which caused me to bear with more patience the abominations of the British power; as that can only rob us on the ocean; but the other if he should become as powerful on the seas as on the land, might plant colonies near our southern border and pour in armies to enforce his boundless pretentions; and if Napolean should add South America to his dominions, he might be a bad neighbour to the United States. I have however, judging from the fate of past attempts at universal empire, and the nature of men, indulged an expectation that the modern Alexander, might end as the ancient one did, and his vast dominions share a like fate.
If the South Americans had souls as well as bodies, they would establish an empire of their own, and no longer dig mines and coin silver for European masters. But for the reasons you mention, I fear they may continue slaves. Yet it will be strange if some bold spirits and men of talents should not arise and embrace the change in Europe, to build an empire & fortunes for themselves in the southern part of the western world. They might be as good Roman Catholicks under their own government, as under Napolean. I cannot help wishing for such an event, as it might perhaps open the way for a beneficial intercourse with our Nation.
Your prediction Sir, after the Declaration of Independence, that “we have set the Universe in motion,”—seems to be fulfilling. And notwithstanding the mixture of evil, I please myself with the hope that the world may be greatly benefited. So mighty an event, must be followed by mighty and lasting consequences. It is delightful to nourish the hope that the knowledge and happiness of mankind may in its effects be greatly extended.
In the Patriot of the 18th inst. under the title of  “Our Foreign Relations,”—were sentiments from no common source, and they appeared to me to merit the attention of government. I conjecture they came from Quincy.
Your letter to Baron Vander Capellen, in the Patriot of the 22, must be highly entertaining and instructive to Americans who feel a deep interest in the events of the Revolution, and the means used to effect it. A propetic spirit seems on that and many other occasions, to have guided your pen; as events accorded with your predictions.
The name of Baron Vander Capellen, is familiar to me. In the winter of 1780, Governor Livingston took lodings in the same house with me, to be near the Army, for security against the ruffians employed by the British to take him “dead or alive.” His energetic & sarcastic pen was a scourge to them; for all his essays published in the New Jersey papers, circulated in New York, & elsewhere among the people under British controul. Among other valuable communications, the Governor read to me his and Governor Trumbull’s letters to Baron Vander Capellen, with the Baron’s answers, in which the good Dutchman manifested such a warm friendship to our Country, it inspired a respect for his character which time will never extinguish. I therefore felt that kind of pleasure, in seeing the honorable mention of him in you letter, that always accompanies the mention, of the worthy men of our own or other Countries who aided the Revolution. Were it practicable, it would be pleasing, and might be useful to posterity, to publish an alphabetical catalogue of all persons, male and female, who were any way distinguished in aiding the immortal Revolution. In such a Galaxy, the luster of the more distinguished luminaries, would rather be aided than diminished. And posterity, composed of different minds, might be attracted by the lesser as well as by the greater lights; and few might be so torpid as to gaze upon the whole, without being in sound measure assimilated.
Although to perform all that might be wished, is impossible; yet much more might be done by the present generation than has been done to enlighten posterity. Such men as Governor Jay, Mr Gerry Judge Dana, &c, who have retired to private life, might do much by communicating from their stores of information. It is the more necessary because there are so many errors propogated; and swarms of writers by trade, may arise here, as in other countries, and publish books to get money; and call them “Memoirs, Histories, Collections, &c of American proceedings.”
I cannot but hope Sir, that your example may have a stimulating effect upon some of our most able men.
The predilection for European publications, impoverishes and corrupts the American mind. Even the trumpery from that country is republished here. This false taste might in some measure be corrected by the united labours of our literati. I have tho’t a collection of the American revolutionary civil and military Songs, would make a more make a more useful Book, than many that are published. Some of them are rich with sentiment, and animated with the Spirit of the times in which they were written; and therefore seem calculated to impress the same ideas and feelings on the rising generation. Every means, I conceive, should be employed to preserve the Spirit of the Revolution; it was an ardent and a sober Spirit, partaking of real patriotism and religion; and if that is lost, our Country may sink into the torpidity of nations that are a disgrace to the family of Adam.
I have written, Sir, a long rambling letter which will exercise your patience to read, as it may contain old repetitions, (I take no copies of my letters) and new errors. When necessary avocations remit, I catch up my pen and the loose ideas that happen to be afloat are put down to fill the page. I think of my letters, as an old man I once knew, did of a large volume that lay before him, he said it “required judgement to pick any thing good out of it.”—I may make the same apology for writing a long letter, that Pope once did, “he had not time to write a short one.”
But to turn from the low, to the sublime, since writing the foregoing, I have read your Communications in the Patriot of the 25th. The independence, the prophetic Spirit, the firmness of the American, with an eye steady at the Pole—charm me! May such a spirit be diffused and live forever! Then will America never bend the knee to foreign pride or domination—
Whilst gratitude is a virtue, I shall despise the man who can think lightly of such efforts to uphold his Country in the days of her calamity—and which laid the foundation of all her future greatness.—
I am Sir most affectionately / your Obedient and very respectful / Humble Servant

Joseph Ward